Exhibit 10.6

SECOND AMENDMENT TO CREDIT AGREEMENT AND CONDITIONAL WAIVER

THIS SECOND AMENDMENT TO CREDIT AGREEMENT AND CONDITIONAL WAIVER (this
“Amendment”), is made and entered into as of July 30, 2015 (the “Second
Amendment Effective Date”), among NORTHSTAR HEALTHCARE ACQUISITIONS, L.L.C., a
Delaware limited liability company (the “Borrower”), the other Credit Parties
party hereto, the financial institutions party hereto from time to time
(collectively, the “Lenders” and individually each a “Lender”), and GENERAL
ELECTRIC CAPITAL CORPORATION, a Delaware corporation (in its individual
capacity, “GE Capital”), as administrative agent for the Secured Parties (in
such capacity, the “Agent”) and as Swingline Lender.

W I T N E S S E T H:

WHEREAS, the Borrower, the other Credit Parties party thereto, the Lenders party
thereto and Agent are parties to that certain Credit Agreement, dated as of
March 31, 2015 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), pursuant to which the Lenders committed
to make certain loans and other financial accommodations to the Borrower upon
the terms and conditions set forth therein;

WHEREAS, pursuant Section 4.3(j) of the Credit Agreement, Borrower is required
to notify Agent of the creation, establishment or acquisition of any Subsidiary
and pursuant to Section 4.13(b) of the Credit Agreement, promptly after
establishment or acquisition thereof, the Credit Parties are required to cause
such new Subsidiaries to guaranty the Obligations and grant to Agent, for the
benefit of the Secured Parties, a security interests in all of such
Subsidiaries’ Property and pledge all of the Stock and Stock Equivalents of each
such Subsidiary, in each instance, to Agent for the benefit of the Secured
Parties to secure such guaranty (the “New Subsidiary Requirements”);

WHEREAS, Borrower has formed or acquired the Subsidiaries set forth on Schedule
A attached hereto after the Closing Date (each a “New Subsidiary” and
collectively, the “New Subsidiaries”);

WHEREAS, due to the Credit Parties’ failure to satisfy the New Subsidiary
Requirements with respect to the New Subsidiaries, an Event of Default under
Section 7.1(c) of the Credit Agreement has occurred and is continuing (the “New
Subsidiary Default”);

WHEREAS, pursuant to Section 5.4 of the Credit Agreement, the Credit Parties are
prohibited from making certain Investments, including the establishment of new
Subsidiaries and the Acquisition of all or substantially all of the assets of
another Person, without satisfying the requirements or meeting the exceptions
set forth in Section 5.4 of the Credit Agreement (the “Subsidiary Investment
Requirements”);

WHEREAS, due to the Credit Parties’ failure to satisfy the Subsidiary Investment
Requirements with respect to the New Subsidiaries, an Event of Default under
Section 7.1(c) of the Credit Agreement has occurred and is continuing (the
“Subsidiary Investment Default”, together with the New Subsidiary Default, the
“Specified Events of Default”);

WHEREAS, the Borrower and the other Credit Parties have requested that Agent and
the Lenders (a) waive the Specified Events of Default and (b) amend certain
provisions of the Credit Agreement as more fully described herein; and



--------------------------------------------------------------------------------

WHEREAS, Agent and the Lenders are willing to waive the Specified Events of
Default and amend certain provisions of the Credit Agreement, all subject to and
in accordance with the terms and conditions specified herein.

NOW, THEREFORE, in consideration of the foregoing, and the respective
agreements, warranties and covenants contained herein, the parties hereto agree,
covenant, and warrant as follows:

SECTION 1. DEFINITIONS.

1.1 Interpretation. All capitalized terms used herein (including the recitals
hereto) shall have the respective meanings assigned thereto in the Credit
Agreement unless otherwise defined herein.

SECTION 2. AMENDMENTS.

Subject to the terms and conditions of this Amendment, including, without
limitation, the representations, warranties, and covenants in Section 5 hereof
and the conditions precedent to the effectiveness of this Amendment in Section 6
hereof, effective as of the date hereof, the Credit Agreement is hereby amended
as follows:

2.1 Section 4.16. Section 4.16(a) of the Credit Agreement is hereby amended by
replacing “June 30, 2015” with “August 15, 2015”.

2.2 Section 5.4. Section 5.4 of the Credit Agreement is hereby amended by
(i) deleting “and,” at the end of Section 5.4(j), (ii) replacing the period at
the end of Section 5.4(k) with a semicolon and (iii) adding new Sections 5.4(l)
and 5.4(m) as follows:

“(l) one or more Investments which in the aggregate will not exceed $3,000,000
in Plano Hospital by Northstar Healthcare Subco, LLC; and

(m) in addition to and without duplication of the Investments permitted in the
foregoing clauses, Investments in joint ventures or Investments to fund
Acquisitions, so long as the Stock and Stock Equivalents of such joint venture
or Acquisition target owned by the applicable Credit Party are pledged to Agent,
for the benefit of the Secured Parties, to secure the obligations
contemporaneously with the consummation of such Investment and such Credit Party
otherwise complies with Section 4.13(b) hereof, provided that, in each case:

(A) such Investments are funded solely with Net Issuance Proceeds of issuance of
equity of Parent to be contributed to Holdings and further contributed directly
or indirectly, to the applicable Credit Party making such Investment;

(B) after giving effect to such Investment, the Credit Parties shall have
unrestricted cash and Cash Equivalents of at least $5,000,000;

(C) immediately before and after giving effect to the applicable Investment, no
Default or Event of Default shall be continuing or would result therefrom;

(D) after giving effect to such Investment, on a pro forma basis as of the last
day of the most recently ended Fiscal Quarter for which financial statements
have been delivered, the Credit Parties are in compliance with the covenants set
forth in Article VI hereof, with a maximum Leverage Ratio of at least 0.25 below
the maximum Leverage Ratio for the applicable period, as set forth in
Section 6.1; and

 

-2-



--------------------------------------------------------------------------------

(E) unless otherwise agreed to in writing by the Agent, no later than three
(3) Business Days prior to consummating such Investment, the Borrower
Representative shall have delivered to the Agent a certificate signed by a
Responsible Officer demonstrating, in reasonable detail, compliance with the
foregoing clauses (A) through (D).”

2.3 Section 5.5. Section 5.5 of the Credit Agreement is hereby amended by
(i) deleting “and” at the end of Section 5.5(f), (ii) replacing the period at
the end of Section 5.5(g) with “and;” and (iii) adding new Section 5.5(h) as
follows:

“(h) Indebtedness of Parent pursuant to the Subordinated Guaranty, which in no
event shall exceed $4,500,000 and shall at all times be subject to the Plano
Subordination Agreement.”

2.4 Section 5.9. Section 5.9 of the Credit Agreement is hereby amended by
(i) deleting “and” at the end of Section 5.9(h), (ii) replacing the period at
the end of Section 5.9(i) with a “and;” and (iii) adding new Sections 5.9(j) as
follows:

“(j) Contingent Obligations arising under guaranties made by Parent on behalf of
the Plano Hospital as evidenced by (a) the Plano Guaranty and (b) such other
guaranties in an aggregate amount not to exceed $500,000.”

2.5 Section 7.1(l). Section 7.1(l) of the Credit Agreement is hereby amended and
restated in its entirety as follows:

“(l) Invalidity of Subordination Provisions. The subordination provisions of the
Plano Subordination Agreement or any agreement or instrument governing any
Subordinated Indebtedness shall for any reason be revoked or invalidated, or
otherwise cease to be in full force and effect, or any Person shall contest in
any manner the validity or enforceability thereof or deny that it has any
further liability or obligation thereunder, or the Obligations, for any reason
shall not have the priority contemplated by this Agreement, the Plano
Subordination Agreement or such subordination provisions;”

2.6 Section 7.1(o). Section 7.1(o) of the Credit Agreement is hereby added as
follows:

“(o) Subordinated Indebtedness. Any default, event of default or other breach by
any Credit Party or Plano Hospital under any Subordinated Indebtedness Documents
or under the Plano Debt.”

2.7 Section 11.1. Section 11.1 of the Credit Agreement is hereby amended by
deleting the definitions of “Loan Documents” and “Subsidiary” in their entirety
and replacing them with the following:

“Loan Documents” means this Agreement, the Notes, the Fee Letter, the Collateral
Documents, the Plano Subordination Agreement and all documents delivered to
Agent and/or any Lender in connection with any of the foregoing.

“Subsidiary” means, with respect to any Person, any corporation, partnership,
joint venture, limited liability company, association or other entity, the
management of which is, directly or indirectly, controlled by, or of which an
aggregate of more than fifty percent (50%) of the voting Stock is, at the time,
owned or controlled directly or indirectly by, such Person or one or more
Subsidiaries of such Person; provided that, Plano Hospital shall not be
considered a Subsidiary of any Credit Party until such time that the Plano Debt
has been repaid in full.

 

-3-



--------------------------------------------------------------------------------

2.8 Section 11.1. Section 11.1 of the Credit Agreement is hereby further amended
by adding the following definitions in appropriate alphabetical order:

“New Subsidiaries” means the Subsidiaries identified on Schedule A attached
hereto.

“Plano Debt” means the obligations of Plano Hospital under that certain loan
agreement, term note, security agreement, and other documents related thereto
dated as of July 30, 2015 between March Lane Hospital, LLC and LegacyTexas Bank,
guaranteed by Parent pursuant to the Subordinated Guaranty.

“Plano Hospital” means Marsh Lane Hospital, LLC a Texas limited liability
company.

“Plano Subordination Agreement” means that certain Subordination Agreement dated
as of the Second Amendment Effective Date, by and among Agent, LegacyTexas Bank
and Parent, as may be amended, restated or otherwise modified from time to time
in accordance therewith.

“Second Amendment Effective Date” means July 30, 2015.

“Subordinated Indebtedness Documents” means the documents governing the
Subordinated Indebtedness and the Plano Debt, including any notes or note
agreements, and specifically including the Plano Subordination Agreement and the
Subordinated Guaranty, in each case, in form and substance satisfactory to
Agent.

“Subordinated Guaranty” means that certain Guaranty Agreement dated as of
July 30, 2015, by and between LegacyTexas Bank and Parent, subordinated pursuant
to the Plano Subordination Agreement.

2.9 Form of Compliance Certificate. Exhibit 4.2(b) to the Credit Agreement is
hereby amended and restated in its entirety with the form of Exhibit 4.2(b)
attached hereto.

2.10 Schedule A. Schedule A attached hereto is hereby appended to the Loan
Agreement as Schedule A thereto.

SECTION 3. CONDITIONAL WAIVER

3.1 Conditional Waiver. In reliance upon the representations, warranties and
covenants of the Borrower and each other Credit Party contained herein, and
subject to the terms and conditions of this Amendment, including without
limitation the fulfillment of the conditions to effectiveness specified in
Section 6 below, the Agent and the undersigned Lenders hereby waive the
Specified Events of Default; provided, however, that if the Borrower fails to
fulfil the conditions set forth in Section 5.5 below within the time periods
specified therein, then the waiver set forth in this Section 3.1 shall
automatically and without further action be rendered null and void and the
Specified Events of Default shall be reinstated ab initio, it being expressly
agreed that the effect of such nullification and reinstatement will be to permit
the Agent and the Lenders, in their sole discretion, to exercise any and all of
their rights and remedies as if the waiver set forth in this Section 3.1 never
occurred. The aforesaid waiver relates solely to the Specified Events of Default
and nothing in this Amendment is intended or shall be construed to be a waiver
by Agent or any Lender of any other Default or Event of Default which may
currently exist or hereafter occur.

 

-4-



--------------------------------------------------------------------------------

SECTION 4. ACKNOWLEDGMENTS

4.1 Acknowledgment of Obligations. All Obligations, together with interest
accrued and accruing thereon, and fees, costs, expenses and other charges now or
hereafter payable by the Credit Parties to the Lenders, are unconditionally
owing by the Credit Parties, all without offset, defense or counterclaim of any
kind, nature or description whatsoever.

4.2 Acknowledgment of Liens. Each of the Credit Parties hereby acknowledges,
confirms and agrees that Agent on behalf of the Lenders has and shall continue
to have valid, enforceable and perfected first priority Liens (subject to
certain Permitted Liens) upon and security interests in the Collateral
heretofore granted by the Credit Parties to Agent on behalf of the Lenders
pursuant to the Loan Documents.

4.3 Binding Effect of Documents. Each of the Credit Parties hereby acknowledges,
confirms and agrees that: (a) each of the Loan Documents to which it is a party
has been duly executed and delivered to Agent, and each is in full force and
effect as of the date hereof, (b) the agreements and obligations of each Credit
Party contained in the Loan Documents and in this Amendment constitute the
legal, valid and binding obligations of such Credit Party, enforceable against
it in accordance with their respective terms, except as enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting the enforcement of creditors’ rights generally or by
equitable principles relating to enforceability, and no Credit Party has a valid
defense to the enforcement of such obligations and (c) Agent and the Lenders are
and shall be entitled to the rights, remedies and benefits provided for them in
the Loan Documents and applicable law.

SECTION 5. REPRESENTATIONS, WARRANTIES AND COVENANTS

Borrower and each of the other Credit Parties hereby further represent, warrant,
and covenant with and to Agent and the Lenders as follows:

5.1 Representations and Warranties. After giving effect to this Amendment, each
of the representations and warranties made by or on behalf of the Credit Parties
to Agent and the Lenders in all of the Loan Documents was true and correct in
all material respects when made and is true and correct in all material respects
on and as of the date of this Amendment with the same full force and effect as
if each of such representations and warranties had been made by such Person on
the date hereof and in this Amendment, except to the extent that such
representation and warranty expressly relates to an earlier date and except for
changes therein expressly permitted or expressly contemplated by the Credit
Agreement.

5.2 Binding Effect of Documents. This Amendment and the other Loan Documents
have been duly executed and delivered to Agent and the Lenders by the Borrower
and each of the other Credit Parties and are in full force and effect, as
modified hereby.

5.3 No Conflict, Etc. The execution and delivery and performance of this
Amendment by the Borrower and each of the other Credit Parties will not violate
any federal, state or any other material law, rule, regulation or order or
material contractual obligation of such Person in any material respect and will
not result in, or require, the creation or imposition of any Lien (other than
the Liens created by the Collateral Documents) on any of its Properties or
revenues.

5.4 Events of Default. Immediately after giving effect to this Amendment, no
Events of Default are continuing as of the date hereof. The parties hereto
acknowledge, confirm, and agree that any material misrepresentation by any
Credit Party or any failure of any Credit Party to comply with the covenants,
conditions and agreements contained in this Amendment shall constitute an Event
of Default under the Credit Agreement.

 

-5-



--------------------------------------------------------------------------------

5.5 Post Second Amendment Effectiveness Covenants. Each Credit Party shall, and
shall cause each of its Subsidiaries to, deliver to Agent, on or prior to thirty
(30) days after the Second Amendment Date (subject to any extensions or waivers
as may be granted by Agent in its sole discretion), a Joinder Agreement with
respect to each New Subsidiary and each other document, instrument and agreement
set forth on the form of joinder closing checklist attached hereto as Exhibit A
(unless any such document, instrument or agreement is not applicable, as agreed
by Borrower and Agent, or is otherwise waived in writing by Agent in its sole
discretion) or as otherwise requested by Agent in its reasonable discretion, in
each case in form and substance reasonably satisfactory to Agent.

SECTION 6. CONDITIONS TO EFFECTIVENESS

The effectiveness of the terms and provisions of this Amendment shall be subject
to each of the following conditions precedent having been satisfied as
determined in Agent’s sole discretion prior to the Second Amendment Effective
Date:

(a) Agent shall have received one or more counterparts of this Amendment, duly
executed and delivered by the Credit Parties and the Lenders;

(b) Agent shall have received complete and correct copies of the Subordinated
Indebtedness Documents (including all schedules, exhibits, amendments,
supplements, modifications, assignments and all other documents delivered
pursuant thereto or in connection therewith) and also including the Plano
Subordination Agreement duly executed and delivered by Parent and LegacyBank
Texas; and

(c) All reasonable out-of-pocket costs and expenses referenced in Section 9.5 of
the Credit Agreement that have been invoiced to the Borrower shall have been
paid or reimbursed by the Borrower, including, without limitation, those
relating to this Amendment.

SECTION 7. PROVISIONS OF GENERAL APPLICATION

7.1 Effect of this Amendment. Except for the amendments expressly set forth and
referred to in Section 2, no other changes or modifications to the Loan
Documents are intended or implied and in all other respects the Loan Documents
are hereby specifically ratified and confirmed by all parties hereto as of the
date hereof. In the event of any conflict between the terms of this Amendment
and the other Loan Documents, the terms of this Amendment shall control. Nothing
in this Amendment is intended, or shall be construed, to constitute a novation
or an accord and satisfaction of any Credit Party’s Obligations under or in
connection with the Credit Agreement or any of the other Loan Documents or to
modify, affect or impair the perfection or continuity of Agent’s security
interests in, security titles to or other Liens on any Collateral for the
Obligations. The Credit Agreement and this Amendment shall be read and construed
as one agreement. Agent and Lenders hereby notify the Credit Parties that,
effective from and after the date of this Amendment, Agent, and Lenders intend
to enforce all of the provisions of the Loan Documents and that Agent and
Lenders expect that the Credit Parties will strictly comply with the terms of
the Loan Documents from and after this date.

7.2 Costs and Expenses. The Credit Parties absolutely and unconditionally agree
to pay to Agent, on demand by Agent at any time and as often as the occasion
therefore may require, all reasonable fees and out-of-pocket disbursements of
any counsel to Agent in connection with the preparation, negotiation, execution,
or delivery of this Amendment and any agreements delivered in connection
herewith and expenses which shall at any time be incurred or sustained by Agent
or any participant of Agent or any of its respective directors, officers,
employees or agents as a consequence of or in any way in connection with the
preparation, negotiation, execution, or delivery of this Amendment and any
agreements prepared, negotiated, executed or delivered in connection herewith.

 

-6-



--------------------------------------------------------------------------------

7.3 Further Assurances. The parties hereto shall execute and deliver such
additional documents and take such additional action as may be necessary or
desirable to effectuate the provisions and purposes of this Amendment.

7.4 Binding Effect. This Amendment shall be binding upon and inure to the
benefit of each of the parties hereto and their respective successors and
assigns.

7.5 Survival of Representations and Warranties. All representations and
warranties made in this Amendment or any other document furnished in connection
with this Amendment shall survive the execution and delivery of this Amendment
and the other documents, and no investigation by Agent or any Lender shall
affect the representations and warranties or the right of Agent or the Lenders
to rely upon them.

7.6 Releases by Credit Parties. As a material inducement to Agent and the
Lenders to enter into this Amendment and to grant concessions to the Credit
Parties, all in accordance with and subject to the terms and conditions of this
Amendment, each Credit Party:

(a) Does hereby remise, release, acquit, satisfy and forever discharge Agent and
the Lenders and their subsidiaries and affiliates, and all of their respective
past, present and future officers, directors, employees, agents, attorneys,
representatives, participants, heirs, successors and assigns (each a “Releasee”
and collectively, the “Releasees”) from any and all manner of debts,
accountings, bonds, warranties, representations, covenants, promises, contracts,
controversies, arguments, liabilities, obligations, expenses, damages,
judgments, executions, actions, claims, demands and causes of action of any
nature whatsoever, whether at law or in equity, either now accrued or hereafter
maturing or whether known or unknown, which any Credit Party now has or
hereafter can, shall or may have by reason of any manner, cause or things, from
the beginning of the world to and including the date of this Amendment, with
respect to matters arising out of, in connection with or related to:

(i) any and all obligations owed or owing to any Releasee under any document
evidencing financial arrangements by, among and between such Releasee and any
Credit Party, relating to the Credit Agreement, and including, but not limited
to, the administration or funding thereof;

(ii) the Credit Agreement and indebtedness evidenced and secured thereby; or

(iii) any other agreement or transaction between any Credit Party and any
Releasee entered into in connection with the Credit Agreement.

(b) Does hereby covenant and agree never to institute or cause to be instituted
or continued prosecution of any suit or other form of action or proceeding of
any kind or nature whatsoever against any Releasee by reason of or in connection
with any of the foregoing matters, claims or causes of action; provided,
however, that the foregoing release and covenant not to sue shall not apply to
any claim arising after the date of this Amendment with respect to acts,
occurrences or events after the date of this Amendment; and, further provided
that the foregoing release and covenant not to sue shall not apply to any rights
or claims, if any, of any third party creditors of any Credit Party. If any
Credit Party or any of its successors, assigns or other legal representations
violates the foregoing covenant, such Credit Party and its successors, assigns
and legal representatives, jointly and severally agree to pay, in addition to
such other damages as any Releasee may sustain as a result of such violation,
all attorneys’ fees and costs incurred by any Releasee as a result of such
violation.

 

-7-



--------------------------------------------------------------------------------

(c) Does hereby expressly acknowledge and agree that the covenants and
agreements of Agent and the Lenders contained in this Amendment shall not be
construed as an admission of any wrongdoing, liability or culpability on the
part of Agent or any Lender or as any admission by Agent or any Lender of the
existence of claims by any Credit Party against Agent, the Lenders or any other
Releasee. Each Credit Party, Agent and the Lenders acknowledge and agree that
the value to the Credit Parties of the covenants, consents and agreements on the
part of Agent and the Lenders contained in this Amendment substantially and
materially exceed any and all value of any kind or nature whatsoever of any
claims or other liabilities waived or released by the Credit Parties.

(d) Notwithstanding anything contained in this Amendment, the general release
set forth in this Amendment shall not extend to and shall not include any duties
or obligations of Agent or the Lenders in the Credit Agreement as modified by
this Amendment or in any of the Loan Documents.

7.7 Entire Agreement. This Amendment expresses the entire understanding and
agreement of the parties hereto with respect to the subject matter hereof and
supersedes all prior understandings, negotiations, correspondence and agreements
of the parties regarding such subject matter.

7.8 GOVERNING LAW. THE LAWS OF THE STATE OF NEW YORK SHALL GOVERN ALL MATTERS
ARISING OUT OF, IN CONNECTION WITH OR RELATING TO THIS AMENDMENT, INCLUDING, ITS
VALIDITY, INTERPRETATION, CONSTRUCTION, PERFORMANCE AND ENFORCEMENT (INCLUDING,
ANY CLAIMS SOUNDING IN CONTRACT OR TORT LAW ARISING OUT OF THE SUBJECT MATTER
HEREOF AND ANY DETERMINATIONS WITH RESPECT TO POST-JUDGMENT INTEREST).

7.9 Incorporation of Credit Agreement Provisions. The provisions contained in
Sections 9.13, 9.14, 9.16, 9.18(b), 9.18(c), 9.18(d), 9.19, 9.23, and 9.24 of
the Credit Agreement are incorporated herein by reference to the same extent as
if reproduced herein in their entirety.

7.10 Counterparts. This Amendment may be executed in any number of counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement. Signature
pages may be detached from multiple separate counterparts and attached to a
single counterpart. Delivery of an executed signature page of this Amendment by
facsimile transmission or Electronic Transmission shall be as effective as
delivery of a manually executed counterpart hereof.

[Signature Pages to Follow]

 

-8-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
by their respective duly authorized officers, as of the date first above
written.

 

GENERAL ELECTRIC CAPITAL CORPORATION, as Agent and Swingline Lender By:  

/s/ R. Hanes Whiteley

Name: R. Hanes Whiteley Title: Duly Authorized Signatory

NORTHSTAR HEALTHCARE ACQUISITIONS, L.L.C.

SECOND AMENDMENT TO CREDIT AGREEMENT

SIGNATURE PAGE

 



--------------------------------------------------------------------------------

GE CAPITAL BANK, as a Lender By:  

/s/ Paul Sleet

Name: Paul Sleet Title: Duly Authorized Signatory

NORTHSTAR HEALTHCARE ACQUISITIONS, L.L.C.

SECOND AMENDMENT TO CREDIT AGREEMENT

SIGNATURE PAGE

 



--------------------------------------------------------------------------------

BORROWER:

NORTHSTAR HEALTHCARE

ACQUISITIONS, L.L.C.

By:  

/s/ Matthew Maruca

Name: Matthew Maruca Title: General Counsel and Secretary

NORTHSTAR HEALTHCARE ACQUISITIONS, L.L.C.

SECOND AMENDMENT TO CREDIT AGREEMENT

SIGNATURE PAGE

 



--------------------------------------------------------------------------------

CREDIT PARTIES: NORTHSTAR HEALTHCARE HOLDINGS, INC.

By:

 

/s/ Matthew Maruca

Name: Matthew Maruca

Title: General Counsel and Secretary

NOBILIS HEALTH CORP.

By:

 

/s/ Matthew Maruca

Name: Matthew Maruca

Title: General Counsel and Secretary

NORTHSTAR HEALTHCARE ACQUISITIONS, L.L.C.

SECOND AMENDMENT TO CREDIT AGREEMENT

SIGNATURE PAGE



--------------------------------------------------------------------------------

NORTHSTAR HEALTHCARE NORTHWEST HOUSTON MANAGEMENT, LLC  

By: Northstar Healthcare Acquisitions, L.L.C.,

its sole manager

 

By:

 

/s/ Matthew Maruca

  Name: Matthew Maruca  

Title: General Counsel and Secretary

NORTHSTAR HEALTHCARE MANAGEMENT COMPANY, LLC  

By: Northstar Healthcare Acquisitions, L.L.C.,

its sole member

 

By:

 

/s/ Matthew Maruca

  Name: Matthew Maruca  

Title: General Counsel and Secretary

NORTHSTAR HEALTHCARE SURGERY CENTER – HOUSTON, LLC  

By: Northstar Healthcare Acquisitions, L.L.C.,

its sole member

 

By:

 

/s/ Matthew Maruca

  Name: Matthew Maruca  

Title: General Counsel and Secretary

NORTHSTAR HEALTHCARE ACQUISITIONS, L.L.C.

SECOND AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

NORTHSTAR HEALTHCARE SURGERY CENTER – SCOTTSDALE, LLC   By: Northstar Healthcare
Acquisitions, L.L.C., its sole manager   By:  

/s/ Matthew Maruca            

  Name: Matthew Maruca   Title: General Counsel and Secretary            
NORTHSTAR HEALTHCARE SUBCO, L.L.C. By:  

/s/ Matthew Maruca            

Name: Matthew Maruca Title: General Counsel and Secretary NORTHSTAR HEALTHCARE
LIMITED PARTNER, L.L.C. By:  

/s/ Matthew Maruca            

Name: Matthew Maruca Title: General Counsel and Secretary NORTHSTAR HEALTHCARE
GENERAL PARTNER, L.L.C. By:  

/s/ Matthew Maruca            

Name: Matthew Maruca Title: General Counsel and Secretary THE PALLADIUM FOR
SURGERY – DALLAS, LTD.   By: Northstar Healthcare General Partner, L.L.C., its
sole general partner   By:  

/s/ Matthew Maruca            

  Name: Matthew Maruca   Title: General Counsel and Secretary            

NORTHSTAR HEALTHCARE ACQUISITIONS, L.L.C.

SECOND AMENDMENT TO CREDIT AGREEMENT

SIGNATURE PAGE



--------------------------------------------------------------------------------

ATHAS HEALTH LLC   By: Northstar Healthcare Subco, L.L.C., its sole member   By:
 

/s/ Matthew Maruca

  Name:   Matthew Maruca   Title:   General Counsel and Secretary ATHAS
ADMINISTRATIVE LLC   By: Athas Health LLC, its sole member   By:  

/s/ Matthew Maruca

  Name:   Matthew Maruca   Title:   General Counsel and Secretary ATHAS HOLDINGS
LLC   By: Athas Health LLC, its sole member   By:  

/s/ Matthew Maruca

  Name:   Matthew Maruca   Title:   General Counsel and Secretary

NORTHSTAR HEALTHCARE ACQUISITIONS, L.L.C.

SECOND AMENDMENT TO CREDIT AGREEMENT

SIGNATURE PAGE